Citation Nr: 0705899	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  05-03 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for residuals of lung 
surgery.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1988 to 
April 1989.  She had subsequent National Guard service, which 
included the period from February 1994 to December 1994.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In October 2005 the veteran testified at a Board hearing.  In 
a January 2007 brief, the veteran's representative waived 
initial RO review of additionally submitted evidence.  


FINDING OF FACT

The veteran's residuals of lung surgery are not related to 
service.  


CONCLUSION OF LAW

The veteran's residuals of lung surgery were not incurred in 
or aggravated by the veteran's active duty service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
In the December 2003 VCAA letter, the appellant was advised 
of the types of evidence VA would assist her in obtaining as 
well as her own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the December 2003 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  

The Board is mindful that the VCAA letter did not satisfy the 
VCAA requirement advising the appellant of the information 
and evidence necessary to warrant entitlement to the benefit 
sought.  Nevertheless, the Board finds this to be a harmless 
error as notice of this was provided in the November 2004 
statement of the case.  

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.   In this case, the RO 
provided complete VCAA notice to the veteran after the rating 
decision on appeal.  However, the Board finds that any defect 
with respect to the VCAA notice requirement was harmless 
error for the reasons specified below.

In the December 2003 VCAA letter and November 2004 statement 
of the case, the RO informed the appellant of the applicable 
laws and regulations regarding the claim, the evidence 
needed to substantiate such claim, and which party was 
responsible for obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  The Board also finds 
that all necessary development has been accomplished.  The 
RO has made reasonable and appropriate efforts to assist the 
appellant in obtaining the evidence necessary to 
substantiate her claim, to include seeking a medical opinion 
from the Veterans Health Administration (VHA).  The 
appellant also was provided with the opportunity to attend 
hearings.  The veteran attended a Board hearing in October 
2005.  Neither the appellant nor her representative has 
indicated, and there is otherwise no indication that there 
exists, any pertinent outstanding evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 

In the present appeal, regardless of whether the veteran was 
provided notice of the types of evidence necessary to 
establish a disability rating or effective date for the issue 
on appeal, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  Since 
the Board concludes below that there is a preponderance of 
the evidence against the veteran's claim, any questions as to 
the appropriate disability rating and effective date to be 
assigned are rendered moot. 

Analysis

The veteran's underlying claim is one for service connection.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131.  "Active 
military, naval, or air service" includes any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, as well as any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.6(a).  However, that an injury or disease occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran claims that in May 1994, while participating in 
the National Guard's inactive duty training, she lifted a 
heavy 60 pound rucksack and felt sudden pain in her chest.  
Based on her personnel records, the incident appeared to have 
occurred between May 21 and May 22.  Apparently the following 
morning she went to the emergency room.  Private hospital 
records dated May 24, 1994, indicated that the veteran had 
approximately a week history of progressive epigastric 
burning and discomfort associated with intermittent nausea 
and vomiting.  These records reported chest x-rays which 
showed a left lower lobe density.  A CT scan of the chest 
showed a density originating or at least extending to the 
gastroesophageal junction and the diaphragmatic hiatus.  This 
density mass extended up into the left thoracic gutter 
posteriorly but appeared to be extra pleural in nature.  It 
was noted that the veteran's history showed that while doing 
heavy lifting 3 to 4 years earlier she experienced chest and 
back pain.  Prior to her lung surgery, private hospital 
records reported that the veteran in the past has had 2 
histories of recurrent pneumonia and over the last several 
years had had a chronic cough.  The veteran admitted to 
having had recent treatment to pneumonia secondary to the 
sequestration.  On June 1, 1994 the veteran underwent a left 
lower lobectomy and resection of pulmonary sequestration.  
Post surgery, a June 2004 pathology report of the left lower 
lobe of the lung found acute bronchopneumonia with 
bronchiectasis, abscess formation, active fibrosis and 
chronic nonresolving pneumonitis, reactive hyperplasia and 
peribronchial lymph nodes.  

The veteran has argued that lifting the heavy rucksack 
aggravated or caused the mass to explode or pull leading to 
the lung surgery.  A statement received in October 2005 from 
the veteran's supervisor in the National Guard, asserted that 
prior to the May 1994 training, she did not express any 
inability to complete the physical requirements placed upon 
her.  During a December 2003 VA examination, the veteran 
reported that prior to her lung surgery she had frequent 
respiratory infections.  The diagnoses were left lower 
lobectomy and resection of pulmonary sequestra.  Under the 
law, service connection may be granted for disability arising 
out of inactive duty training as a result of injury, not 
disease, incurred or aggravated in line of duty.  

In a December 2006 VHA opinion, the examiner, a pulmonary 
specialist, noted the medical records clearly indicated that 
the resected lobe of the lung contained a classic intralobar 
pulmonary sequestration that appeared to have been infected 
chronically and acutely.  It was not directly stated but 
implied that falling to the ground after lifting and 
carrying the rucksack caused the pulmonary sequestration to 
become symptomatic and thus require resection.  The examiner 
explained that pulmonary sequestration is a congenital 
condition and antedated the illness associated with the 
training maneuver.  In adults, symptoms are caused by 
infection of the sequestration resulting in fever, cough and 
sharp chest pains.  While the veteran denied prior chest 
illnesses, her medical records suggested she previously had 
colds and even pneumonia.  The doctor opined that the sharp 
chest pain the veteran experienced during the training 
exercises could have been caused by the infection as this is 
not uncommon during the early stage of pneumonia.  He 
indicated that it was difficult to imagine a scenario in 
which falling to the ground or lifting a rucksack would 
cause infection of the sequestration.  The examiner opined 
that it was unlikely (less than 50 percent chance) that 
lifting the rucksack or falling to the ground had any 
bearing on subsequent medical events, particularly the 
infection of and consequent resection of a pulmonary 
sequestration.  

A January 2007 letter from the veteran's private physician 
indicated that a review of the claims folder showed it is at 
least as likely as not that the pulmonary sequestration 
occurred as a result of the May 1994 chest trauma.  
Nevertheless, the Board finds the December 2006 VHA opinion 
to be more probative.  The January 2007 opinion was from the 
veteran's primary care physician who has been her doctor 
since October 2006.  No rationale was given to support the 
opinion.  Conversely, the December 2006 VHA opinion, 
rendered by a pulmonary specialist, is well reasoned, 
detailed and consistent with other evidence of record.  As 
discussed above, the VHA examiner's medical explanation 
incorporated a comprehensive and thorough review of the 
veteran's file.  In sum, the December 2006 VHA opinion is 
competent and supported by the record.  Thus, the probative 
evidence establishes residuals of the veteran's lung surgery 
do not arise out of any injury the veteran could have 
sustained in May 1994 during inactive duty training.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.




ORDER

The appeal is denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


